Name: Commission Regulation (EC) No 1342/2002 of 24 July 2002 amending Regulation (EC) No 1227/2000 laying down detailed rules for the application of Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine, as regards production potential
 Type: Regulation
 Subject Matter: agricultural structures and production;  production;  agricultural policy;  economic policy;  agricultural activity;  cultivation of agricultural land
 Date Published: nan

 Avis juridique important|32002R1342Commission Regulation (EC) No 1342/2002 of 24 July 2002 amending Regulation (EC) No 1227/2000 laying down detailed rules for the application of Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine, as regards production potential Official Journal L 196 , 25/07/2002 P. 0023 - 0025Commission Regulation (EC) No 1342/2002of 24 July 2002amending Regulation (EC) No 1227/2000 laying down detailed rules for the application of Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine, as regards production potentialTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(1), as last amended by Regulation (EC) No 2585/2001(2), and in particular Articles 10, 15 and 80 thereof,Whereas:(1) In order to resolve a particular practical problem, the time limit laid down in Article 2(3) of Regulation (EC) No 1493/1999 for derogating from Article 2(2) should be amended. Applying the various provisions regarding the grant of the derogation imposes a serious and complex administrative burden, particularly as regards checks and penalties. In the interests of sound administration, the date in question should thus be postponed to 30 November 2002.(2) Commission Regulation (EC) No 1227/2000(3), as last amended by Regulation (EC) No 1253/2001(4), fixed the deadline for the period referred to in Article 2(3)(b) of Regulation (EC) No 1493/1999 in which a producer may obtain replanting rights after the area concerned has been planted. For practical reasons linked to obtaining these rights, this period should be adapted.(3) Experience has shown that the premium scheme for the permanent abandonment of vine growing on areas not exceeding 25 ares should be simplified in order to avoid an excessive administrative burden.(4) Following the amendment of Article 11(3) of Regulation (EC) No 1493/1999 by Regulation (EC) No 2585/2001, the conditions for granting support under the former material improvement plans and aid to young farmers should be laid down so as not to weaken the general objective of the market organisation as regards controlling wine-growing potential.(5) In the context of the restructuring and conversion programmes, a distinction should be made between cases where the support is paid for carrying out all the measures covered by the plan and those where the support is paid for a specific measure. Detailed rules should therefore be laid down for paying the support in advance.(6) Account should be taken of weather and health and hygiene constraints in adapting the duration of restructuring and conversion plans when the support is paid in advance.(7) The penalties laid down should be amended to make them proportional to the completion of measures included in a plan but not implemented within the time limits laid down. For inspection purposes, verification of whether the said measures have been completed should be specified as a criterion.(8) Experience has shown that specific provisions should be laid down for cases where a producer chooses not to implement a plan or decides not to receive the support in advance.(9) Regulation (EC) No 1227/2000 should therefore be amended accordingly.(10) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1227/2000 is hereby amended as follows:1. Article 2 is amended as follows:(a) the following paragraph 1a is added: "1a. The deadline of 31 July 2002 laid down in Article 2(3) of Regulation (EC) No 1493/1999 shall be postponed to 30 November 2002.";(b) in paragraph 5, "31 March 2002" is replaced by "15 July 2002";2. Article 8 is amended as follows:(a) paragraph 4 is replaced by the following: "4. For all holdings where the wine-growing area does not exceed 25 ares, a premium may be awarded at a maximum level per hectare not exceeding EUR 4300.The Member States may decide to grant the premium referred to in the first subparagraph to holdings where the wine-growing area exceeds 25 ares for the purpose of grubbing up areas between a minimum of 10 ares and a maximum of 25 ares.";(b) paragraph 6 is deleted;3. Article 12 is replaced by the following: "Article 121. For the purposes of Article 11(3) of Regulation (EC) No 1493/1999:(a) 'the normal renewal of vineyards which have come to the end of their natural life' means the replanting of the same parcel of land with the same variety according to the same system of vine cultivation;(b) 'young farmers' means farmers who are under 40 years of age, who possess adequate occupational skill and competence and who are setting up for the first time on a wine-producing holding as the head of the holding.2. The new planting rights referred to in the third subparagraph of Article 11(3) of Regulation (EC) No 1493/1999 shall include the rights referred to in Article 25(1) of this Regulation.";4. Article 13 is replaced by the following: "Article 131. The competent authorities of the Member States shall lay down a minimum size of parcel which may qualify for support for restructuring and conversion, and a minimum size of parcel resulting from restructuring and conversion.2. The competent authorities of the Member States shall lay down:(a) definitions of the measures to be contained in plans;(b) time limits for their implementation, which shall not exceed five years;(c) a requirement that all plans shall state, for each financial year, the measures to be implemented in that financial year, and the area concerned by each measure;(d) procedures for monitoring such implementation.3. The competent authorities of the Member States shall lay down rules restricting the use, in implementing a plan, of replanting rights which arise from grubbing-up as set out in the plan where so doing would lead to a possible increase in the yield of the area covered by it. The rules shall be designed to ensure that the objective of the scheme is met, and in particular that there is no overall increase in production potential in the Member State concerned.The competent authorities of the Member States shall lay down rules governing the use of new planting rights. These rules shall provide that such rights may be used only if they are necessary from a technical point of view and in a proportion not exceeding 10 % of the total area covered by the plan. These rules shall also provide for an appropriate reduction of the support granted for these areas.As regards the new planting rights referred to in the third subparagraph of Article 11(3) of Regulation (EC) No 1493/1999, the rules referred to in the second subparagraph of this paragraph shall provide that:(a) the limit of 10 % referred to in the second subparagraph of this paragraph shall not apply,(b) the new planting rights granted to young farmers shall not exceed 30 % of the amount of the newly created planting rights attributed to the Member State concerned under Article 6(1)(a) of Regulation (EC) No 1493/1999.4. The competent authorities of the Member States shall adopt rules governing the specific scope and the levels of support to be granted. Subject to Chapter III of Title II of Regulation (EC) No 1493/1999 and this Chapter, those rules may provide in particular for the payment of flat-rate amounts, maximum levels of support per hectare and differentiation of support on the basis of objective criteria. The rules shall in particular provide for appropriately higher levels of support in cases where replanting rights arising from grubbing-up under the plan are used in implementing the plan.";5. Article 15 is replaced by the following: "Article 151. The support shall be paid once it is ascertained that a given measure has been implemented.If checks show that the measure covered by the aid application has not been fully implemented, but has nevertheless been implemented on more than 80 % of the area concerned within the time limit laid down, then the support shall be paid minus an amount equal to twice the additional support which would have been granted if the measure had been implemented on the entire area.2. As an exception to paragraph 1, the Member States may provide for support for a given measure to be advanced to producers before that measure has been implemented, provided that implementation has begun and the beneficiary has lodged a security equal to 120 % of the support. For the purposes of Regulation (EEC) No 2220/85, the obligation shall be to implement the measure concerned within two years of the advance being paid.That period may be adjusted by the Member State in cases where:(a) the areas concerned are part of an area which has suffered a natural disaster recognised by the competent authorities of the Member State concerned;(b) the planned measure cannot be implemented because the plant material suffers health problems which have been certified by a body recognised by the Member State concerned.In order for support to be paid in advance, any previous measure carried out on the same parcel, for which the producer also received support in advance, must have been fully implemented.If checks show that the measure covered by the aid application, and for which an advance has been paid, has not been fully implemented, but has nevertheless been implemented on more than 80 % of the area concerned within the time limit laid down, then the security shall be released minus an amount equal to twice the additional support which would have been granted if the measure had been implemented on the entire area.Where a producer opts, before a deadline set by the Member State concerned, against support being paid in advance, 95 % of the security shall be released. The Member States shall notify the Commission of the deadline they set to implement this subparagraph.Where a producer decides, before a deadline set by the Member State concerned, not to implement a measure, that producer shall repay any advance which has already been paid, after which 90 % of the security shall be released. The Member States shall notify the Commission of the deadline they set to implement this subparagraph.3. Where not all the measures covered by an support application are implemented within the deadline fixed under Article 13(2), the producer shall repay the full amount of the support paid out under that application.However, if all the measures covered by the support application have been implemented on more than 80 % of the areas concerned within the time limits, then the amount to be repaid shall be equal to twice the additional support which would have been granted if all the measures in the plan had been implemented on all the areas.4. For the purpose of this Article, a tolerance of 5 % shall be applied when the areas concerned are checked.Article 15a1. As an exception to Article 15, the Member States may provide that the support is to be paid after verification that all the measures covered by the support application have been implemented. If checks show that all the measures covered by the support application have not been fully implemented, but have nevertheless been implemented on more than 80 % of the area concerned within the time limit laid down, then the support shall be paid minus an amount equal to twice the additional support which would have been granted if the measure had been implemented on the entire area.2. As an exception to paragraph 1, the Member States may allow the support for all the measures covered by the support application to be advanced to producers before those measures have been implemented, provided that implementation has begun and the beneficiary has lodged a security equal to 120 % of the support. For the purposes of Regulation (EEC) No 2220/85, the obligation shall be to implement all the measures within two years of the advance being paid.That period may be adjusted by the Member State in cases where:(a) the areas concerned are part of an area which has suffered a natural disaster recognised by the competent authorities of the Member State concerned;(b) the planned measure cannot be implemented because the plant material suffers health problems which have been certified by a body recognised by the Member State concerned.If checks show that all the measures covered by the support application, and for which an advance has been paid, have not been fully implemented, but have nevertheless been implemented on more than 80 % of the area concerned within the time limit laid down, then the security shall be released minus an amount equal to twice the additional support which would have been granted if all the measures had been implemented on the entire area.Where a producer opts, before a deadline set by the Member State concerned, against support being paid in advance, 95 % of the security shall be released. The Member States shall notify the Commission of the deadline they set to implement this subparagraph.Where a producer decides, before a deadline set by the Member State concerned, not to implement all the measures covered by the support application, that producer shall repay any advance which has already been paid, after which 90 % of the security shall be released. The Member States shall notify the Commission of the deadline they set to implement this subparagraph.3. For the purpose of this Article, a tolerance of 5 % shall be applied when the areas concerned are checked."Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 July 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 179, 14.7.1999, p. 1.(2) OJ L 345, 29.12.2001, p. 10.(3) OJ L 143, 16.6.2000, p. 1.(4) OJ L 173, 27.6.2001, p. 31.